Citation Nr: 0019429	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  95-20 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
pension benefits in the amount of $5,099, to include the 
issue of whether the overpayment was properly created.

(The issues of entitlement to service connection for post-
traumatic stress disorder and an increased rating for an 
ulcer will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


REMAND

The veteran served on active duty from to January 1941 to 
November 1945.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action in July 
1996 by the Committee on Waivers and Compromises (hereinafter 
Committee) of the Department of Veterans Affairs (hereinafter 
VA) Regional Office located in Atlanta Georgia (hereinafter 
RO). 

In its July 1996 decision, the Committee determined that 
there was no fraud, misrepresentation, or bad faith involved 
in the creation of the overpayment in question.  The 
Committee did conclude, however, that collection of the 
overpayment, in the calculated amount of $5,099, would not be 
against the principle of equity and good conscience.  The 
veteran filed a notice of disagreement with this 
determination, and a statement of the case with respect to 
this matter was issued in May 1998.  The substantive appeal 
concerning this issue was received in June 1998.

In his substantive appeal, the veteran essentially indicated 
that in addition to requesting a waiver of the overpayment, 
he disputed the validity of the debt in question.  The 
veteran also contested the validity of the debt in question 
in testimony presented at a videoconference hearing before 
the Board Member signing this document in December 1999 
pursuant to the provisions of 38 U.S.C.A. § 7107(e)(2) (West 
1991 & Supp. 1999). 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has concluded that it is improper to adjudicate an 
application for waiver without first determining the 
lawfulness of the debt asserted.  See Schaper v. Derwinski, 1 
Vet. App. 430 (1991).  Although this holding pertained to an 
overpayment under the loan guaranty program, the Board finds 
it sufficiently persuasive to warrant further adjudicative 
action.  

In both written argument and testimony presented by and on 
behalf of the veteran, confusion has been expressed as to the 
basis for the debt in question.  The record itself in this 
regard is contradictory.  Correspondence mailed to the 
veteran in March 1996 indicated that there was "countable 
income" of $6,003 for 1992 that had not been previously 
reported by the veteran that would result in an overpayment 
of his pension benefits.  A May 1996 letter indicated that in 
addition to this $6,003, the veteran had not reported income 
of $83,218 in 1993.  Moreover, in response from a request for 
clarification from the veteran, a June 1996 letter from the 
RO indicated as follows:

Review of the claims folder shows $78,500 
was excluded from income as a one time 
sale of your home.  However, the funds 
received from your home sale was (sic) 
received in 1993.  Your Section 306 
pension entitlement was terminated 
January 1, 1993, based on 1992 income 
which exceeded the maximum allowable 
income limit in effect.  

In its July 1996 Decision on Waiver of Indebtedness, the 
Committee indicated that the debt in question was the result 
of the veteran's tardy reporting of the proceeds from a 1993 
sale of his home in the amount of $73,000.  However, the May 
1998 statement of the case indicated that the debt in 
question was the result of unreported income for 1992 
discovered by an income verification match, apparently the 
$6,003 discussed in the letter mailed to the veteran in March 
1996.  

In short, it is unclear from the correspondence and 
adjudicative action discussed above whether the debt in 
question is the result of unreported income of $6,003 in 
1992, the unreported proceeds of the veteran's home in 1993, 
or some combination of the two.  Accordingly, the RO upon 
remand will be directed upon remand to clarify the basis for 
the debt in question, as the determination of the proper 
creation of the overpayment is relevant to the veteran's 
request for waiver of recovery of that debt.  Schaper, 1 Vet. 
App. at 430.  To assist in making this determination, the RO 
upon remand will be directed to conduct an audit to reveal 
precisely the period of the overpayment, what income was 
considered in calculating the veteran's countable income in 
order to derive the amount of the veteran's VA benefits, and 
what benefit amounts were due and paid to the veteran.  

For the reasons stated above, this case is REMANDED for the 
following actions:

1.  The RO should prepare a complete paid 
and due audit of the veteran's pension 
account, setting forth the period of the 
overpayment at issue, the amounts due and 
paid to the veteran, the amounts of 
income considered in determining pension 
entitlement, and the medical expenses 
used to reduce countable income.  Once 
compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the veteran that 
includes a full explanation of the 
calculations relied upon to determine the 
amount and period of the overpayment.   

2.  Following completion of the 
foregoing, the RO must review the claims 
file and readjudicate the veteran's 
claim, and, if the decision remains 
adverse to the veteran, provide him and 
his representative with a supplemental 
statement of the case that includes a 
full and complete discussion of whether 
the overpayment of VA pension benefits in 
the amount of $5,099 was properly created 
under all applicable laws and 
regulations.  The supplemental statement 
of the case should include a thorough 
discussion of the events which led to the 
creation of the overpayment and the 
amount of the indebtedness against the 
veteran.   Specifically, the dispute as 
to whether the debt in question is the 
result of unreported income of $6,003 in 
1992, the unreported proceeds of the 
veteran's home in 1993, or some 
combination of the two should be 
clarified and explained to the veteran. 

3.  The Committee should then 
readjudicate the issue of whether the 
veteran is entitled to waiver of recovery 
of the overpayment of pension benefits in 
question. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




